J-A22007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF S.M., A MINOR             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: S.M., FATHER
                                                      No. 1628 EDA 2018


                  Appeal from the Decree Entered April 30, 2018
              In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2017-A-0186


    IN RE: ADOPTION OF L.M., A MINOR             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
    APPEAL OF: S.M., FATHER
                                                      No. 1629 EDA 2018


                  Appeal from the Decree Entered April 30, 2018
              In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2017-A-0187

BEFORE: BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED DECEMBER 05, 2018

        S.M. (“Father”) appeals from the decrees entered on April 30, 2018, that

granted the petitions filed by the Montgomery County Office of Children and

Youth (“OCY”) to involuntarily terminate his parental rights to S.M. (born in

June of 2015) and L.M. (born in May of 2013) (collectively “Children”),

pursuant to sections 2511(a)(1), (2), (8), (11), and (b) of the Adoption Act,

23 Pa.C.S. §§ 2101-2938.1 After careful review of the record and applicable

law, we affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The parental rights of Children’s mother, T.B. (“Mother”), were terminated
by separate decrees entered on the same date. Mother is not a party to this
appeal.
J-A22007-18



      OCY first became involved with Father, Mother, and Children in June of

2016, after receiving multiple referrals regarding the family.   On April 30,

2017, at the conclusion of a three-day termination hearing, the trial court

issued the following findings of fact from the bench:

      Throughout this hearing[,] this [c]ourt has heard evidence
      regarding the repeated displays of admitted poor judgment by the
      birth parents.

      Admitted Exhibit OCY-9 shows that [Father] was convicted and
      began a state sentence in 2000[,] for rape, aggravated sexual
      assault and deviant sexual assault. His two victims were children,
      family friends, females age 11 and 13.         Because of these
      convictions, [Father] is subject to sex offender conditions
      including a requirement to register as a sex offender. [Father]
      remains on probation supervision today.

      [Mother] is addicted, admittedly, to pain medications. [Father],
      while they were together, assisted [Mother] in obtaining those
      drugs….

      The relationship of the birth parents was described by numerous
      witnesses as chaotic and toxic.

      2016 was a pivotal year for this family. The birth parents
      experienced unstable housing, at one point living with seven other
      people. There were 103 police contacts with the New Hanover
      Police Department, culminating with the issuance of a PFA against
      [Father] during the summer of 2016. However, the birth parents
      continued to see each other.

      [Father] was jailed … for violating the terms of his PFA[,] and he
      served three months in the Montgomery County Correctional
      Facility.

      During this time[,] [Mother] entered drug rehab.

      [Children] were placed with the maternal grandmother in June of
      2016. When the maternal grandmother became ill, [Children]
      went into the legal custody of OCY in October of 2016.

      OCY Exhibits 3, 4 and 5 contain Family Service Plans. These
      documents were admitted into evidence…. The Family Service

                                     -2-
J-A22007-18


       Plan goals were to provide housing and all of the other things that
       children need[:] employment; drug treatment for [Mother]; anger
       management treatment, training, [and] counseling … for [Father];
       parenting [classes] for both parents; and, importantly,
       cooperation with whatever services that OCY provided.

       During a meeting with the OCY staff in January of 2017, [Father]
       became angry that [Mother] brought her fiancé to the meeting
       and smashed car windows. As a result[,] [Father] was imprisoned
       for six months[,] and he was released at the end of September
       2017.

       OCY filed this petition … to terminate the parental rights of both
       parents the following month.[2]

       Throughout this hearing[,] this [c]ourt has heard no progress for
       [Mother] related to her Family Service Plan goals and next to little
       and minimal progress for [Father]. The only exception being that
       of employment.

       …

       [Father] has fallen short in his goal of meeting housing
       [requirements], living with his mother in a one-room setting. He
       is, however, employed.

       [Father] took parenting classes[,] completing nine of twelve
       sessions offered.

       In this case[,] [Father’s] biggest issue is rage. There is an anger
       that needs to be controlled before … these kids are safe. That
       rage is still outstanding.

       [Father] testified that he attended anger management classes
       while in state prison. Either it wore off or it never took effect.
       However, there was little to no impetus to pursue that Family
       Service Plan goal to date. There is, according to [Father’s]
       testimony, scheduled training, but today is the day in court that
       everybody looks forward to. This is the day to have all of your


____________________________________________


2  On October 18, 2017, OCY filed a petition to involuntarily terminate the
parental rights of Father to Children, and alleged sections 2511(a)(1), (2),
(8), and (b) as grounds for termination. On January 23, 2018, OCY amended
its petition to include section 2511(a)(11).

                                           -3-
J-A22007-18


       ducks in a row, because this is the day that [the court is] looking
       at.

       There was no doubt … that both birth parents love their kids. That
       was so evident to [the court].

       [Father] never missed a visit. That was commendable.

       …

       The two children in this case entered OCY with problems. [L.M.]
       needed speech therapy. He had behavior issues and required
       extensive dental work to the point of needing anesthesia….

       [S.M.], at two years old, had mobility issues, walking on her
       tiptoes. She was behind in her immunizations. She also had
       speech problems as well as limited behavioral issues and the
       dental issue of one cavity at the age of two.

N.T. Termination, 4/30/18, at 139-144. The court entered final decrees which

terminated Father’s parental rights to Children pursuant to sections

2511(a)(1), (2), (8), (11), and (b), and granted OCY’s request for a change

of permanency goal to adoption. Id. at 154.

       On May 25, 2018, Father filed notices of appeal as to each child.3

Herein, Father presents the following issues for our review:

       1. Did the honorable trial court err in terminating [Father’s]
          parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(1)[,] where
          [] Father[:] (i) attended every available visitation with
          [Children], (ii) showed appropriate affection and love for
          [Children] during his visitations, (iii) maintained a positive
          presence in the lives of [Children], (iv) effectively parented
          prior to [OCY] taking custody of [] Children and during
          visitations with [] Children, (v) made reasonable efforts to
          comply with the family service plan, and (vi) where the record
          is devoid of any evidence of drug abuse as outlined in [OCY’s]

____________________________________________


3 The appeals at 1628 and 1629 EDA 2018 were consolidated sua sponte by
per curiam order of this Court, as these matters involve related parties and
issues. See Order, 6/26/18.

                                           -4-
J-A22007-18


        amended petition for involuntary termination of parental
        rights?

     2. Did the honorable trial court err in terminating [Father’s]
        parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(2)[,] where
        [] Father[:] (i) obtained stable employment, (ii) obtained
        mental health treatment, (iii) made reasonable efforts to
        comply with the family service plan, (iv) presented evidence of
        availability of suitable housing, (v) addressed the concerns of
        [OCY], (vi) maintained a positive presence in the lives of []
        Children, and (vii) the record is devoid of evidence that
        [Father’s] repeated incapacity, abuse, neglect, or refusal of the
        parent has caused [] Children to be without parental care,
        control, or subsistence necessary for [] Children’s physical and
        mental well-being or that such conditions will not be remedied
        by [Father]?

     3. Did the honorable trial court err in terminating [Father’s]
        parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(8)[,] where
        [] Father[:] (i) obtained stable employment, (ii) obtained
        mental health treatment, (iii) presented evidence of the
        availability of suitable housing were he to regain custody, (iv)
        made reasonable efforts to comply with the family service plan,
        (v) addressed the concerns of [OCY], and (vi) maintained a
        positive presence in the lives of and a strong bond with []
        Children?

     4. Did the honorable trial court commit error by involuntarily
        terminating [Father’s] parental rights to [] Children where the
        evidence confirmed that a strong and loving bond existed
        between [] Father and [] Children and that [OCY] was unable
        to establish by clear and convincing evidence that termination
        was in the best interests of [] Children, as contemplated by 23
        Pa.C.S.[] § 2511(b)?

     5. Did the honorable trial court err in terminating [Father’s]
        parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(11)[,]
        where the provision permitting termination on grounds of
        needing to register as a sexual offender are unconstitutional as
        (i) overbroad in that the provision [possesses] no correlation
        to the ability to parent or serving the needs of [] Children and
        paints all respondents with the same broad brush, and (ii)
        constituting ex post facto punishment?

     6. Did the honorable trial court err in terminating [Father’s]
        parental rights pursuant to 23 Pa.C.S.[] § 2511(a)(11)[,]

                                    -5-
J-A22007-18


         where (i) his required registration as a sexual offender,
         pursuant to 42 Pa.C.S.[] Ch. 97, will likely expire in November
         2018[,] pursuant to Commonwealth v. Muniz, 164 A.3d
         1189 (Pa. 2017), (ii) [OCY] did not present evidence that
         [Father] posed a danger to his Children, and (iii) [Father’s]
         probation officer testified [Father] requested and received
         permission to be with his Children?

      7. Did the honorable trial court err in admitting and relying upon
         hearsay evidence within the certified records of [Father’s]
         criminal matters?

Father’s Brief at 4-5 (unnecessary capitalization omitted).

      We review an appeal from the termination of parental rights under the

following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., … 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., 36 A.3d [567,] 572 [(Pa.
      2011) (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Id.; see also Samuel
      Bassett v. Kia Motors America, Inc., … 34 A.3d 1, 51 (Pa.
      2011); Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an

                                      -6-
J-A22007-18


     appellate court must resist the urge to second guess the trial court
     and impose its own credibility determinations and judgment;
     instead we must defer to the trial judges so long as the factual
     findings are supported by the record and the court’s legal
     conclusions are not the result of an error of law or an abuse of
     discretion. In re Adoption of Atencio, … 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa. Super. 2005).

We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under [s]ection 2511, the court
     must engage in a bifurcated process prior to terminating parental
     rights. Initially, the focus is on the conduct of the parent. The
     party seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory grounds
     for termination delineated in [s]ection 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to [s]ection 2511(b): determination of the
     needs and welfare of the child under the standard of best interest
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

                                     -7-
J-A22007-18



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decree pursuant to section 2511(a)(1) and (b), which provide as

follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1)   The parent by conduct continuing for a period of at
                 least six months immediately preceding the filing of
                 the petition either has evidenced a settled purpose of
                 relinquishing parental claim to a child or has refused
                 or failed to perform parental duties.
                                         …

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1) and (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(1). In In re

C.M.S., 832 A.2d 457 (Pa. Super. 2003), we noted:


                                      -8-
J-A22007-18


      To satisfy [s]ection 2511(a)(1), the moving party must produce
      clear and convincing evidence of conduct sustained for at least the
      six months prior to the filing of the termination petition, which
      reveals a settled intent to relinquish parental claim to a child or a
      refusal or failure to perform parental duties.

Id. at 461 (quoting Matter of Adoption of Charles E.D.M., II, 708 A.2d 88,

91 (Pa. 1998)). In C.M.S., we further acknowledged the following statement

by our Supreme Court:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent “exert himself to take and maintain a place
      of importance in the child’s life[.”]

C.M.S., 832 A.2d at 462 (quoting In re Burns, 379 A.2d 535, 540 (Pa.

1977)).

      Here, Father avers that he substantially complied with the family service

plan goals and maintained a loving bond with Children. Father’s Brief at 10.

He claims to have “displayed an affirmative demonstration of parental

devotion, taking and maintaining a place of importance in his children’s life.”

Id. at 11 (internal quotation marks and citations omitted). In support of his

argument, Father notes that he attended every visitation offered to him. Id.

Moreover, while he admits that he did not have contact with Children during

                                      -9-
J-A22007-18



his periods of incarceration, Father states that he immediately contacted OCY

regarding resuming visitation with Children upon his release from custody.

Id.

       Contrary to Father’s assertions, OCY reports that Father has made only

minimal progress on reaching his family service plan goals. OCY’s Brief at 11.

The OCY caseworker, Ms. Dolan, states that her interactions with Father have

been “uncontrollable, rageful, angry.”4            Id. (quoting N.T. Termination,

3/15/18, at 155). OCY further indicated:

       After he was released from incarceration in September of 2017,
       [Father] failed to maintain contact with Ms. Dolan, except through
       his sister in-law. Father has failed to make progress since his
       release in September of 2017, because he lacks suitable housing
       and has failed to engage in individual therapy. He failed to sign a
       release for Ms. Dolan and failed to provide documentation of
       prescribed medication to her. He has failed to complete anger
       management.

Id. (internal citations to record omitted).

       The trial court found that Father failed to perform his parental duties,

which established grounds for termination under section 2511(a)(1). Looking


____________________________________________


4 Ms. Dolan testified that Father “often became angry on the phone with her,
yelling and not listening, and he exhibited rage and anger and inability to
respect personal space.” Id. at 5-6 (citing N.T. Termination, 3/15/18, at 138-
139). Ms. Dolan also described Father’s behavior as “‘explosive’ to the point
where an individual was fearful of him.” Id. at 6. She testified that Father’s
behavior at the PFA hearing displayed “anger, erratic, yelling screaming,
cursing and not listening, to the point where the guards and police officers
intervened to calm him down.” Id. At a subsequent hearing in February of
2017, Ms. Dolan observed Father “to be unable to control his rage, screaming
at her and at Mother and, again, sheriffs intervened to attempt to calm him
down.” Id.

                                          - 10 -
J-A22007-18



specifically at the six-month period prior to the filing of OCY’s petition (April

to October 2017), the court observed:

      [F]ather did not outwardly display a settled intent to relinquish his
      parental claim to [] [C]hildren[;] however, as [] [F]ather admitted
      in testimony, his poor judgment was really to his detriment. []
      [F]ather had previously been in jail for three months due to the
      PFA violation, and to subject himself to another PFA violation just
      shows blatant disregard for the needs and the requirements of []
      [C]hildren. What are they supposed to do while [Father is] in jail?

N.T. Termination at 144-145. The court concluded that it could only view

Father’s repeated lack of judgment as a failure to perform his parental duties.

Id. at 145. It then further stated:

      [P]arental duty requires that the parent act affirmatively. That
      means you have to do something with a good faith interest. You
      can’t lie. You can’t omit. You can’t skirt around the truth and you
      have to use a good faith effort and not yield to every problem that
      comes up, even in difficult situations. A parent must use all
      available resources and exercise reasonable firmness to resist
      obstacles placed in the path of maintaining that parent-child
      relationship.

      [The court] didn’t see that. Instead, [it] saw [F]ather succumbing
      to the temptations before him such that he was incapable of
      containing his own behavior, therefore[,] violating the terms of a
      PFA, which made him subject to increased incarceration.

Id. at 145-146. Based on the testimony at the termination hearing, as well

as the documents entered into evidence, the trial court concluded that there

was clear and convincing evidence to terminate Father’s parental rights under

section 2511(a)(1). We deem the trial court’s determinations to be supported

by sufficient, competent evidence in the record.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to reviewing whether the requirements of subsection (b)

                                      - 11 -
J-A22007-18



are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc). This Court has stated that the focus in terminating parental

rights under section 2511(a) is on the parent, but it is on the child pursuant

to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “intangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Instantly, Father avers that his testimony at trial established “a clear,

strong, and loving bond” between himself and Children. Father’s Brief at 15.

In support of his claim, Father states that he attended every available

visitation with Children, was responsive to the needs of Children, and

demonstrated appropriate communication with them. Id. at 15-16. Father

further notes:

      L.M., the older of the two children, often asked about Father and
      expressed his love for Father to others. L.M. told others that he
      was going to visit with Father soon, and asked others about
      Father. L.M. was excited for visitations with Father, and became



                                    - 12 -
J-A22007-18


      upset at the conclusion of visitations. Even with L.M.’s foster
      mother, he expressed activities he performed with Father.

      Father cared for S.M., giving her a bottle, changing her diaper and
      performing other parental duties. S.M. would smile at Father and
      put her arms up for Father to pick her up.

Id. at 16. Based on the foregoing, Father concludes that the trial court failed

to consider whether a natural parental bond existed between him and Children

and whether termination would destroy that relationship. Id. at 15.

      Contrary to Father’s claim, however, it is apparent that the trial court

carefully weighed the bond between Father and Children in deciding whether

termination was in Children’s best interest.

             Counsel for both parents spoke eloquently about this
      existing bond in their closing arguments[,] and this [c]ourt heard
      evidence about that bond.        That evidence included [L.M.’s]
      attachment to [Father]; the things that they did together; the fact
      that he asked for him at the visits….

            However, the Superior Court in interpreting the Adoption Act
      has held that the health and safety of the child supersedes all
      other considerations. That interpretation comes from … In re:
      T.S.M.[, supra.].

            So[,] when [the court] consider[s] a child’s needs and their
      welfare, [the court must] consider the role of a parental bond in
      the children’s life. [The court is] required by prior cases to fully
      consider whether a parental bond exists to such an extent that
      severing that natural relationship would be contrary or harmful to
      the needs and the welfare of the child.

            The Pennsylvania Supreme Court has observed that delicate
      balance between preserving the family unit and presenting a state
      of constant uncertainty and limbo for children who have no
      reasonable prospects whatsoever for returning home to the care
      of their natural parents.

            In such a case, our Supreme Court has observed that when
      the disruption of the family, like here, … has already occurred and
      there is no reasonable prospect for reuniting the family without

                                     - 13 -
J-A22007-18


     serious emotional harm to the children, the issue is not whether
     or not the state should intrude to disrupt an ongoing family
     relationship, because it’s already been disrupted in the case before
     me with the intervention of OCY, but whether the state should
     seek to preserve or hold fast to a relationship in law that no longer
     exists in fact, with the result that these children are consigned
     indefinitely to the limbo of foster care or the impersonal care of
     institutions….

            In this case[,] the testimony clearly establishes that there
     is affection[,] and the birth parents care for and interact with []
     [C]hildren.     [Father] has maintained throughout his visits
     consistent contact, and … there is somewhat of a bond between
     the birth parents and [] [C]hildren.

          Despite a parent’s wishes and desires to preserve a parental
     bond or role, in cases where the parent is incapable of providing
     even basic necessities[,] the focus of this [c]ourt is not on the
     parent’s wishes and desires, but on the child’s need for safety,
     permanency, security, and their well-being.

                                       …

           Despite the bond, [the court has] not heard any evidence
     that the birth parents are ready to go home with [Children] today.
     Today is your day in court. Father does not have a home. He
     hasn’t attended the anger management that he needs to control
     his rage….

           [Children’s] safety is this [c]ourt’s paramount concern.
     Foster care is not a place for children to grow up in. That
     sentiment is taken from [s]ection 101(b)(7) of the Pennsylvania
     Adoptions and Safe Families Act.

            In this case[,] the testimony clearly established that there
     is affection[,] and [the court finds] that there is a minimal parental
     bond between birth parents and [Children;] however, [the court
     finds] that a stronger bond exists between [Children] and their
     foster parents. [The court] heard testimony of the significant
     improvement of [Children]. [The court] heard of the affection, the
     tenderness, the caring of the foster parents, [and] the concern.

N.T. Termination at 150-153.       The court concluded from the evidence

presented and the testimony given, that termination of Father’s parental


                                    - 14 -
J-A22007-18



rights best serves the needs and the welfare of Children, and that Children

will not be irreparably harmed by this termination. Id. at 153.

      OCY agrees with the trial court that a stronger bond exists between

Children and their foster parents and offered the following argument in

support of its conclusion:

      Children call the foster parents “Mom and Dad.” [] Children have
      developed a close relationship with the foster parents’ extended
      family and their biological son is considered a sibling. The [foster
      parents] obtained the extensive and necessary dental work that
      L.M. required when placed in their home with eight cavities and
      brown spots on his teeth at 4.5 years old, including fillings, crowns
      and possible extraction. The [foster parents] actively advocate
      for L.M. and participate in his therapy appointments in the home
      to help him control emotions. Fortunately, these efforts paid off,
      and L.M. has not experienced a 45-minute – 1 hour tantrum since
      November of 2017. Ms. Dolan and Ms. Michaels [(a foster care
      unit supervisor for Friendship House)] both acknowledge the
      tremendous progress L.M. has made in the foster home. Likewise,
      S.M., placed in the home at age 2.5 years old and unable to walk
      or talk well, was behind on six vaccinations. The foster parents
      have worked with the pediatrician to make a plan for her
      vaccinations. S.M. now runs and talks in full sentences. Ms.
      Michael observes [] Children to give hugs to the foster parents.
      Ms. Dolan emphasized that [] Children have thrived.

OCY’s Brief at 38-39.

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding Children’s needs and

welfare, as well as its finding that the bond between Father and Children is

superseded by the safety of Children and the stronger bond that exists

between Children and their foster parents, we conclude that the court did not

abuse its discretion as to section 2511(b).     See S.P., 47 A.3d at 826-27.



                                     - 15 -
J-A22007-18



Accordingly, we affirm the trial court’s decrees terminating Father’s parental

rights to Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/18




                                    - 16 -